Citation Nr: 0612274	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  05-00 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya S. Adams, Associate Counsel


INTRODUCTION

The veteran served on unverified active duty from June 1980 
to April 1986, with subsequent service with the Tennessee 
Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

The veteran alleges that he now has hearing loss and tinnitus 
as a result of acoustic trauma incurred during active duty 
and subsequent service with the Tennessee Army National 
Guard.  The veteran specifically alleges that he was exposed 
to prolonged loud noise while working extremely close or 
inside of trucks, tanks, and helicopters without hearing 
protection.  While the veteran's DD 214 is not in the file, 
his NGB 22 provides that he was a petroleum supply 
specialist.

The veteran's service medical records from active duty appear 
to be incomplete.  The report of a June 1998 separation 
examination from the Tennessee Army National Guard shows 
hearing loss.  The accompanying report of separation medical 
history describes the hearing loss as due to industrial noise 
exposure. 

In light of the foregoing, the veteran's claims for service 
connection for hearing loss and tinnitus require a medical 
opinion as to whether the claimed conditions are the result 
of acoustic trauma the veteran experienced during service.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination to 
determine the nature, extent and etiology 
of any hearing loss and tinnitus that may 
be present.  The claims file must be made 
available to the examiner.  

Following a review of the relevant 
medical evidence in the claims file, the 
medical history, the clinical evaluation, 
and any tests that are deemed necessary, 
the examiner is asked to opine whether it 
is at least as likely as not (50 percent 
or more likelihood) that any current 
hearing loss and tinnitus are the result 
of acoustic trauma that the veteran 
experienced during service, such as 
prolonged exposure to truck, tank, and 
helicopter engines without hearing 
protection.  The examiner is requested to 
provide a rationale for any opinion 
expressed.  If it is impossible to 
provide any part of the requested opinion 
without resort to pure speculation, the 
examiner should so indicate.

2.  Readjudicate the veteran's claim for 
service connection for hearing loss and 
tinnitus, with consideration of Hensley 
v. Brown, 5 Vet. App. 155 (1993) (38 
C.F.R. § 3.385 does not preclude service 
connection for a current hearing 
disability where hearing was within 
normal limits on audiometric testing at 
separation from service).  If any part of 
the decision is adverse to the veteran, 
he and his representative should be 
provided an SSOC.  A reasonable period of 
time for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
